Case 5:18-cv-00817-SMH-MLH Document 20 Filed 08/13/21 Page 1 of 1 PageID #: 4710




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                SHREVEPORT DIVISION

 FIELD CALHOUN #124382                               CIVIL ACTION NO. 18-cv-817 SEC P

 VERSUS                                              CHIEF JUDGE HICKS

 DARRELL VANNOY                                      MAGISTRATE JUDGE HORNSBY


                                       JUDGMENT

          For the reasons assigned in the Report and Recommendation of the Magistrate

  Judge previously filed herein, and having thoroughly reviewed the record, including the

  written objections filed, and concurring with the findings of the Magistrate Judge under

  the applicable law;

          It is ordered that Petitioner’s petition for writ of habeas corpus be DENIED.

          Rule 11 of the Rules Governing Section 2254 Proceedings for the U.S. District

  Courts requires the district court to issue or deny a certificate of appealability when it

  enters a final order adverse to the applicant. The court, after considering the record in

  this case and the standard set forth in 28 U.S.C. Section 2253, DENIES a certificate of

  appealability because the applicant has not made a substantial showing of the denial of

  a constitutional right.

          THUS DONE AND SIGNED at Shreveport, Louisiana, this the 13th day of August,

  2021.
